Title: Enclosure: From Thomas Jefferson to the United States Senate and House of Representatives, 18 February 1793
From: Jefferson, Thomas
To: United States Senate and House of Representatives



Sir,
Philadelphia February 18th 1793.

The Commissioners of the Territory of the United States on the Potomac having, according to law, had the said Territory surveyed and defined by proper metes and bounds, and transmitted their report with a plat of the boundary, I have now the honor to lay them before you. As this work has been executed under the authority of the Legislature, I presume it would be proper to communicate the Report to them, and to submit the Plat also to their inspection, that they may be duly informed of the progress of the work.
I have to add that these papers, being original, are again to be deposited with the Records in the Office of the Department of State. I have the honor to be, with Sentiments of the most perfect

esteem and attachment, Sir, Your most obedient and Most humble servant,

Th: Jefferson

